Citation Nr: 1105440	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-05 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in July 2009, at which 
time the Board remanded it for additional development.  Further 
development is needed before the claim can be decided on the 
merits.  The appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010); 
38 C.F.R. § 20.900(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

The Veteran's service treatment records show that at a July 1943 
physical examination his hearing was 15/15 bilaterally.  At a 
March 1946 examination before separation, his hearing was 15/15 
bilaterally on whispered and spoken voice.

August 1993 hearing test results from private treatment show that 
the Veteran's speech reception threshold with spondees 
stimulation was 25 on the right and 30 on the left.  Speech 
discrimination testing results were 78 percent at 50 decibels 
(dB) on the right and 84 percent at 50 dB on the left.  At May 
2001 testing, the speech recognition threshold was 45 dB 
bilaterally and speech discrimination was 56 percent on the right 
and 80 percent on the left.  April 2002 testing showed word 
recognition of 96 percent on the right and 92 percent on the 
left.




The Veteran underwent a VA audiological examination in October 
2005 at which he complained of decreased hearing in both ears in 
all situations.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
60
65
LEFT
35
45
70
65
65

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.  The examiner diagnosed the Veteran with 
mild to moderately severe sensorineural hearing loss in both 
ears; she could not offer an opinion as to the etiology because 
the claims file was not available to her.  She also noted that, 
since the Veteran's service, he had been employed in a door 
factory and that the Washington State Department of Labor & 
Industries (L&I) had determined seven years before that his 
hearing loss was caused by occupational noise exposure.

In an October 2010 VA examination report addendum, the examiner 
wrote that she reviewed the Veteran's claims file.  Private 
audiological test results from August 1996 and April 2002 were 
noted to have shown bilateral sensorineural hearing loss that was 
significantly better than the September 2009 VA audiological 
examination in extent and severity, including excellent speech 
discrimination.  In 1996, the hearing loss had been mild to 
moderately severe and extended from 1000 to 8000 Hz.  By the 2002 
audiological examination, the hearing loss had progressed 
significantly.  No description or complaint of hearing loss or 
tinnitus were found in the service treatment records.  The 
examiner opined that the progression of hearing loss, long after 
separation, was not consistent with damage due to military 
service noise exposure.  Considering the severity, extent, and 
progression of the Veteran's hearing loss, age, medical history, 
occupational noise exposure, and his awarded L&I claim, she felt 
that it was unlikely that the hearing loss was caused by military 
service.




The Veteran wrote in a December 2010 statement that he only 
worked in a door factory for two or three months in 1950, and 
that L&I went back to that time because it was the only time he 
had worked in a factory.  He continued that he was in the logging 
industry before service and worked in it again after service, 
until the company moved out of state.  He said he then worked for 
Sears Roebuck & Co. in Aberdeen, Washington, for three years.  
Then, in 1950, he worked for the door factory for approximately 
three months.  The Veteran then worked in a camera shop for 
approximately nine years and for a commercial photographer for 
about a year and a half.  In 1960 he purchased a portrait studio, 
which he operated until he retired in 1990, and he worked part-
time at a camera store in the early 1990s.  The Veteran wrote 
that of all the jobs he had had, the Navy was the noisiest, and 
that there was not that much noise at the door factory job 
because he was putting screens into doors by hand.

The Veteran's records from L&I have not been associated with the 
claims file.  The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) redefined the 
obligations of VA with respect to the duty to assist and included 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5102, 5103, 5103A, 5107.  The law particularly 
requires VA to obtain relevant records held by any Federal 
department or agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3).  In 
addition, VA is required to make reasonable efforts to obtain 
relevant records on behalf of claimants.  38 C.F.R. § 3.159(c) 
(2010).   The record does not indicate that the RO sent the 
Veteran a release to obtain the treatment records from L&I, which 
are relevant records as to the issue before the Board.  VA must 
send the Veteran a release form to request the records from L&I, 
and must then obtain the records if the Veteran returns the form.  
If the records cannot be obtained, the RO must notify the Veteran 
of the efforts that were made to obtain them and further action 
to be taken with respect to the claim.  38 U.S.C.A. 
§ 5103A(b)(2).

The VA examination report indicates that the VA examiner 
erroneously thought that the Veteran had worked for his entire 
post-service career in a door factory, and occupational noise 
exposure was part of the rationale for the opinion that it is 
unlikely that the Veteran's hearing loss is due to military 
service.  Therefore, the Board cannot give probative value to the 
opinion, and a new examination report addendum must be obtained 
in which the examiner considers the Veteran's correct employment 
history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(opinion based upon inaccurate factual premise has no probative 
value); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(Once VA undertakes the effort to provide an examination, it must 
obtain a fully adequate one).

In view of the foregoing, the case is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should send the Veteran a 
release form in order to obtain his 
treatment records from the Washington State 
Department of Labor & Industries.  If he 
returns the form, the RO should request the 
Veteran's treatment records from the 
Washington State Department of Labor & 
Industries.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the RO 
should inform the Veteran of the records 
that could not be obtained, including what 
efforts were made to obtain them.

2.  Then, the RO should request an 
examination report addendum from the 
audiologist who conducted the October 2005 
audiological examination and wrote the 
October 2010 examination report addendum.  
The claims file, to include this Remand, 
must be made available to the examiner, and 
the addendum should include discussion of 
the Veteran's service treatment records, 
documented medical history, employment 
history as provided by the Veteran in his 
December 2010 statement, and contentions 
regarding hearing loss.  If the audiologist 
who conducted the October 2005 audiological 
examination and wrote the October 2010 
examination report addendum is not 
available, the RO should request that 
another audiologist review the Veteran's 
claims file.

a.  The examiner/reviewer should 
specifically state whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that the Veteran's hearing loss is 
causally or etiologically related to 
his active service, or whether such a 
causal or etiological relationship is 
unlikely (i.e., less than a 50-50 
probability), with the rationale for 
any such conclusion set out in the 
report.

b.  Note:  As used above, the term 
"at least as likely as not" does not 
mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim for service connection 
for hearing loss.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

